PER CURIAM.
Junior Beaubrum petitions this court for a writ of mandamus seeking to compel Special Assistant Public Defender, Leon Rolle, to produce and deliver all documents and transcripts relating to the circuit court and appellate proceedings in his case. Leon Rolle was requested to respond to the petitioner’s request for a writ of mandamus, but has failed to do so. Since it appears that there is no impediment in granting the relief sought, the petition for writ of mandamus is granted. Accordingly, we direct respondent to furnish the petitioner with any requested documents in his possession. See Bermed v. Tacher, 565 So.2d 833 (Fla. 3d DCA 1990).